Citation Nr: 1046503	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1975.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Wichita, 
Kansas (RO).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
posttraumatic stress disorder (PTSD) has been manifested by 
depressed, anxious, irritable, euthymic, good, and frustrated 
mood; normal, broad, appropriate, or depressed affect; intrusive 
memories; nightmares; flashbacks; exaggerated startle response; 
anger outbursts; detachment and estrangement from others; social 
isolation and withdrawal; sleep disturbance; limited or good 
impulse control; hypervigilance; irritability; panic attacks; 
avoidance of trauma-related stimuli; suicidal and homicidal 
ideation without plan or intent; and feelings of guilt and 
worthlessness.  The evidence also shows that the Veteran had good 
grooming and hygiene; good eye contact; normal speech; fair or 
intact insight and judgment; logical thought process; and good or 
normal memory.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claim, a May 
2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. 
Cir. Sept. 4, 2009).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, service personnel 
records, VA medical treatment records, and identified private 
medical treatment records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Although the Veteran's Social 
Security Administration (SSA) records have not been associated 
with the claims file, the Veteran reported that he is receiving 
SSA disability benefits for a back disorder, and not for a 
psychiatric disorder.  The duty to assist extends to obtaining 
SSA records where they are relevant to the issue under 
consideration.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  Here, the Board finds that the Veteran's SSA records are 
not relevant because they pertain to a back disability, and not 
his service-connected psychiatric disability.  Accordingly, there 
is no prejudice to the Veteran in not obtaining such records.

The Veteran was provided with a VA examination in October 2008 
with regard to his PTSD.  He has not indicated that he found this 
examination to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination provided in this case is adequate, as it 
provides sufficient information and detail to determine the 
severity of the Veteran's service-connected PTSD in accordance 
with the pertinent rating criteria.  Accordingly, VA's duty to 
assist with respect to obtaining a VA examination or opinion 
regarding the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2010); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

As the current appeal is based on the assignment of an initial 
rating for a disability following the initial award of service 
connection for that disability, evidence contemporaneous with the 
claim and the initial rating decision is most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.

In an October 2008 rating decision, the RO granted service 
connection for PTSD and assigned an initial evaluation of 10 
percent, effective April 10, 2008, under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  In December 2008, the 
Veteran filed a notice of disagreement with regard to the 
evaluation assigned, and in June 2009, he perfected his appeal.

The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan, 16 
Vet. App. 436.  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
disabling when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
and chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, or effectively; impaired impulse 
control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and the inability to 
establish and maintain effective relationships.  A maximum 100 
percent evaluation is for application when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger  of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.


In evaluating the evidence, the Board has considered the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  A GAF score of 41-50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  DSM-IV at 46-47.  

VA treatment records from March 2008 through February 2009 reveal 
diagnoses of and treatment for PTSD.  A March 2008 treatment 
record notes a diagnosis of depression.  The record indicates 
that the Veteran had a long history of depression and possible 
PTSD, and that screening was positive.  Another March 2008 report 
notes a diagnosis of unspecified mental disorder.  In April 2008, 
the Veteran reported loss of interest in doing things, depressed 
mood, appetite disturbance, difficulty sleeping, decreased 
energy, agitation or increased psychic anxiety, feelings of guilt 
or worthlessness, difficulty concentrating, isolation, 
withdrawal, and suicidal and homicidal ideation.  The Veteran 
also endorsed nightmares, exaggerated startle response, 
detachment and estrangement from others, intrusive thoughts and 
memories, flashbacks, avoidance of trauma-related stimuli, social 
isolation, irritability, outbursts of anger, and hypervigilance.  
The Veteran's physician prescribed Sertraline and Trazadone.  

Another April 2008 treatment record notes the Veteran's 
complaints of nightmares, sleep disturbance, flashbacks, 
hypervigilance, depression, anger outbursts, feelings of rage, 
feeling restless, panic attacks, avoidance of trauma-related 
stimuli, exaggerated startle response, and memory and 
concentration problems.  He also reported that he checked his 
windows and that when he left the house he checked outside to 
make sure that it was safe.  He noted that he watched doors and 
windows when traveling, and that he could not have people behind 
him.  He stated that he has left full grocery carts in a store, 
and that when someone touched him when he was asleep, he threw 
them across the room.  On one occasion while hunting, he fired 
his gun everywhere as if in Vietnam and could have killed several 
associates.  The Veteran indicated that he was on SSA disability 
since 2003, and that he previously worked as a motel manager, in 
home remodeling, and as a truck driver.  He reported that his 
longest period of employment was 20 years.  Mental status 
examination revealed the Veteran to be casually and appropriately 
dressed with good grooming.  His attitude was cooperative and 
tense with some anxiety.  He was alert and fully oriented with 
good eye contact.  His speech was normal, his mood was depressed 
with some anxiety and sporadic irritability, and his affect was 
broad and appropriate.  Thought process was relevant and goal-
directed.  Concentration was fair with distractible attention.  
Thought content revealed no delusions, but auditory and visual 
hallucinations.  He noted that he had a phobia of crowds and 
denied obsessions and compulsions.  He reported suicidal thoughts 
without plan or intent and denied homicidal thoughts.  Insight 
and judgment were fair, and impulse control was limited.  The 
diagnoses were moderate PTSD with related panic attacks, moderate 
recurrent depression, and generalized anxiety disorder.  A GAF 
score of 52 was assigned.

A third April 2008 VA treatment record reflects that the Veteran 
reported depression, nightmares, lack of energy, irritability, 
fear of crowds, poor sleep, lack of interest, poor appetite, low 
energy, fleeting suicidal thoughts, exaggerated startle response, 
anxiety, panic attacks, and checking windows and doors.  The 
Veteran indicated that medication helped him to sleep better and 
that the nightmares were improved, but not completely better.  He 
noted that, in 1976, he went after a man with a gun because he 
was trying to pick up the Veteran's daughters.  He stated that he 
could not trust people, that he had to sit in the corner of a 
restaurant, and that he obsessed about things.  The Veteran 
reported that he was married for 30 years with one previous 
marriage, and that he had three biological daughters and four 
stepchildren.  He noted that he was not working, as he was 
disabled due to a back injury for which he was receiving SSA 
disability benefits.  Mental status examination revealed the 
Veteran to have neat and clean grooming with appropriate 
clothing.  His personal hygiene was good, eye contact was good, 
and attitude was cooperative.  He was alert and fully oriented 
and had the ability to pay attention for short periods of time.  
His mood was depressed and his affect was congruent.  His speech 
was normal, and his thought process was logical.  Thought content 
was negative for delusions, obsessions, phobias, rituals, and 
hallucinations.  Insight and judgment were fair, and memory was 
good.  The diagnoses were PTSD and recurrent moderate major 
depressive disorder.  A GAF score of 55 was assigned.

In October 2008, the Veteran underwent a VA PTSD examination.  
The Veteran reported recurrent and intrusive recollections, 
nightmares, intense psychological distress at exposure to trauma-
related cues, avoidance of trauma-related stimuli, feelings of 
detachment or estrangement from others, difficulty sleeping, 
irritability or outbursts of anger, hypervigilance, exaggerated 
startle response, social isolation, avoidance of large crowds, 
anger outbursts, and lack of trust.  The Veteran reported a happy 
and stable second marriage and good relationships with two of his 
three biological children and all of his stepchildren.  The VA 
examiner noted that the Veteran's PTSD symptoms "were not 
reported to affect his work life."  The VA examiner also 
indicated that the Veteran received good benefit from his 
psychiatric medications, as it was helping with sleep, 
nightmares, anger outbursts, and being calmer.  The Veteran 
reported that he did not have any friends and that he did not 
trust anyone.  He noted that he tried to go to church, but that 
he could not handle being around a crowd of people.  He stated 
that he enjoyed fishing and woodworking.  He denied a history of 
suicide attempts, violence, and assaultiveness.  

Mental status examination revealed the Veteran to be clean, 
neatly groomed, and casually and appropriately dressed.  
Psychomotor activity and speech were unremarkable.  Attitude was 
cooperative, friendly, relaxed, and attentive.  Mood was good and 
affect was normal.  Attention was intact.  The Veteran was alert 
and fully oriented.  Thought process and thought content were 
unremarkable with no delusions.  The Veteran's judgment and 
insight were intact.  The VA examiner reported that the Veteran 
did not have inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, suicidal or homicidal thoughts, or 
episodes of violence.  Impulse control was reported to be good, 
and the Veteran was able to maintain minimum personal hygiene.  
There was no problem with performing the activities of daily 
living.  Memory was normal.  The Veteran reported a history of 
working as a truck driver for several companies, but that he was 
not employed at that time.  He explained that he was not working 
due to a back injury in 2002 for which he was receiving SSA 
disability benefits.  The Veteran reported that he tended to move 
often among activities, including business pursuits, but that it 
was difficult for him to relate this to his military traumas.  
The VA examiner diagnosed PTSD, and a GAF score of 65 was 
assigned.  The VA examiner noted that there were not clear 
indicators of functional impairment other than social avoidance 
and occasional psychological distress.  The examiner also stated 
that the Veteran's PTSD did not cause total occupational and 
social impairment or deficiencies in judgment, thinking, family 
relations, work, mood, or school, but that the PTSD symptoms did 
cause reduced reliability and productivity.  The examiner 
concluded that a "diagnosis of PTSD of moderate severity is 
clearly established." 

An October 2008 VA treatment record notes the Veteran's 
complaints of low mood, difficulty sleeping and eating, low 
energy, lack of interest, and feelings of hopelessness and 
worthlessness.  The Veteran denied suicidal and homicidal 
ideation, but noted more flashbacks, nightmares, and feelings of 
depression.  Mental status examination reveals that the Veteran 
was alert and fully oriented with no auditory or visual 
hallucinations and no delusions.  Thought process was logical and 
goal-directed.  Mood was depressed and affect was congruent.  The 
diagnoses were moderate recurrent major depressive disorder and 
PTSD.  A GAF score of 55 was assigned.  The VA physician 
increased the Veteran's dosage of psychiatric medication.  

A November 2008 treatment record reflects that the Veteran 
reported feeling depressed and very angry.  He reported sleep 
disturbances, poor appetite, low energy, poor concentration, and 
feeling hopeless and worthless.  He denied suicidal and homicidal 
ideation, but reported nightmares, flashbacks, and increased 
irritability.  Mental status examination revealed the Veteran to 
be alert and fully oriented.  He noted that he saw shadows out of 
the corners of his eyes, and that he had to have the lights on 
outside of his house at all times.  He reported thoughts that 
someone was watching him from the bushes or behind a tree.  Mood 
was depressed, frustrated, and irritable, and reported as a 3 on 
a 1 to 10 scale.  Affect was congruent with mood.  Speech was 
normal.  The diagnoses were recurrent moderate major depressive 
disorder and PTSD.  A GAF score of 50 was assigned.  The VA 
physician increased the Veteran's dosage of psychiatric 
medication again.  Another November 2008 treatment record 
reflects that the Veteran indicated that he was doing "better" 
since his medication was increased.  He indicated that his mood 
was better, he was not as irritable, his appetite was fair, he 
had increased energy, and that he had no more nightmares or 
outbursts.  He denied feeling hopeless or worthless.  He also 
denied suicidal and homicidal ideation as well as flashbacks.  
Mental status examination revealed the Veteran to be alert and 
fully oriented with no hallucinations or delusions.  Thought 
processes were logical and goal-directed.  Mood was euthymic, and 
affect was normal.  Speech was also normal.  The diagnoses were 
recurrent moderate major depressive disorder and PTSD, and a GAF 
score of 65 was assigned.

In January 2009, the Veteran reported that his mood was fairly 
good, but that he had poor sleep, and "ok" appetite and energy.  
Concentration was not as good as it had been.  The Veteran 
reported that he was feeling hopeless and worthless for a while, 
but not at that time.  He denied suicidal ideation.  He noted 
some homicidal ideation towards his ex-wife but indicated that he 
would not act upon it.  He complained of nightmares, flashbacks, 
and exaggerated startle response.  Mental status examination 
revealed the Veteran to be alert and fully oriented.  He was 
cooperative with no hallucinations or delusions.  Thought process 
was logical and goal-directed.  Mood was depressed, and noted to 
be a 6 on a 1 to 10 scale.  Affect was congruent with mood.  
Speech was normal.  The diagnoses were moderate recurrent major 
depressive disorder and PTSD, and a GAF score of 60 was assigned.  
A February 2009 VA treatment record notes that the Veteran 
reported that his sleep and appetite were "ok," that his 
concentration was fair, but that his energy was not as good as it 
used to be.  He noted that he was trying to get back into 
woodworking.  He denied feeling hopeless or worthless, and also 
denied suicidal and homicidal ideation.  He reported some 
nightmares and flashbacks.  His mood was a 6 on a 1 to 10 scale.  
Mental status examination revealed the Veteran to be alert and 
fully oriented with no hallucinations or delusions.  He was 
cooperative, and his thought processes were logical and goal-
directed.  His mood was mildly depressed and his affect was 
congruent.  He noted that he sometimes thought he saw someone off 
in the distance when he took his dogs out early in the morning.  
The diagnoses were recurrent moderate major depressive disorder 
and PTSD.  A GAF score of 60 was assigned.

In August 2010, the Veteran and his wife presented testimony 
before the Board.  The Veteran reported symptoms including social 
isolation, nightmares, flashbacks, short temper, sleep 
disturbance, always feeling on guard, checking that doors and 
windows are locked, avoidance of crowds, anger outbursts, and 
exaggerated startle response.  He reported that, over the prior 
year and a half his symptoms were improved due to his medication, 
but that he still had problems with temper, crowds, and 
exaggerated startle response.  He stated that he would not go to 
church because of the crowds.  He testified that he had a hard 
time keeping a job, noting that he had close to 150 jobs in the 
prior 40 and that the longest that he held a job was 3 years.  He 
stated that he was not employed, as he was receiving SSA 
disability benefits for a back injury.  He reported that he was 
worried about hurting someone else.  The Veteran's wife testified 
that the Veteran was always on guard, was suspicious, and that he 
had difficulty trusting others.  She noted that the Veteran's 
children and other family never stayed to visit for more than a 
couple of hours and that his own daughters stayed away because 
they thought he was weird.  She indicated that his life was very 
solitary.  She also stated that the Veteran slept in a recliner 
by the door, and not in his own bed.  The Veteran's wife further 
noted that she and the Veteran had been married for 32 years, and 
that they moved around a lot, having lived on the beach and out 
of a car.  She testified that the Veteran had a tendency to take 
off, going cross-country in a bus or flying if he has the money.

The lay testimony and statements provided by the Veteran and his 
wife are competent and credible evidence as to the observable 
symptoms that they report, and have been considered by the Board 
in its evaluation of the severity of the Veteran's PTSD.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's current 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter, 8 
Vet. App. at 242.  The Veteran's GAF score of 50 reflects serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  The Veteran's GAF scores of 52, 55, and 60 
show moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The Veteran's GAF scores of 
65 reveal some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful relationships.  See DSM-IV 
at 46-47.  

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Accordingly, based on the analysis of the evidence as outlined 
below, the Board finds that the evidence supports an initial 
rating of 30 percent, but no more, for the Veteran's service-
connected PTSD.

Since the initial grant of service connection, the Veteran 
reported symptoms including depressed mood, poor appetite, sleep 
disturbance, decreased energy, flashbacks, avoidance of trauma-
related stimuli, memory trouble, agitation, anxiety, feelings of 
guilt and worthlessness, and difficulty concentrating.  He also 
endorsed social isolation and withdrawal, diminished interest in 
activities that he used to enjoy, avoidance of places such as 
church because of fear of crowds, some suicidal and homicidal 
ideation, nightmares, exaggerated startle response, detachment 
and estrangement from others, intrusive thoughts and memories, 
irritability, anger outbursts, hypervigilance, panic attacks, and 
lack of trust.  He reported that he regularly checked to ensure 
that doors and windows were locked in his house.  He noted that 
he had a good relationship with his wife, with two of his three 
biological children, and with all of his stepchildren, and that 
he enjoyed fishing and woodworking.  The Veteran's wife noted 
that the Veteran slept in a recliner by the door instead of in 
his bed, and that the Veteran's family did not visit for very 
long because they thought that he was weird.  

The medical evidence shows that the Veteran was regularly alert 
and fully oriented with good grooming and hygiene.  His thought 
process was consistently logical and goal-directed and his speech 
was always normal.  Eye contact was good.  Mood was described as 
depressed, anxious, irritable, good, frustrated, and euthymic.  
Affect was found to be normal, broad, appropriate, and depressed.  
On various occasions, the Veteran endorsed auditory and visual 
hallucinations.  In addition, in several instances, the Veteran 
reported suicidal and homicidal ideation without plan or intent.  
Memory was consistently found to be normal or good, and insight 
and judgment were fair or intact.  Impulse control was either 
limited or good, and the Veteran endorsed panic attacks.  

After a thorough review of the evidence of record, the Board 
concludes that the Veteran's symptoms more closely approximate 
the requirements for a 30 percent evaluation than the currently 
assigned 10 percent evaluation, as there is evidence of depressed 
mood, anxiety, suspiciousness, panic attacks, and chronic sleep 
impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that an evaluation in excess of 30 
percent is not for assignment in this case.  While there is 
evidence of disturbances in motivation or mood and difficulty 
establishing and maintaining effective work and social 
relationships, there is no evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; memory impairment; impaired judgment; or impaired 
abstract thinking.  Id.  Similarly, although there is some 
evidence of suicidal ideation and obsessional rituals, there is 
no evidence of speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or inability to establish and maintain effective 
relationships.  Id.  Further, while there is some evidence of 
grossly inappropriate behavior, as indicated by the Veteran's 
report that he threw someone across the room when that person 
touched him while the Veteran was asleep and that on one occasion 
while hunting, the Veteran fired his gun everywhere as if in 
Vietnam; and although the Veteran occasionally reported auditory 
and visual hallucinations, the remainder of the evidence of 
record does not show gross impairment in thought processes or 
communication; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Thus, although the 
evidence of record may demonstrate some of the symptomatology 
contemplated in a 50 percent evaluation, a 70 percent evaluation, 
and a 100 percent evaluation, the Veteran's disability picture 
more closely corresponds to the requirements for a 30 percent 
evaluation.  Thus, as the evidence does not more nearly 
approximate an evaluation greater than 30 percent, an increased 
evaluation in excess of 30 percent is not warranted for the 
Veteran's PTSD.

The Board has also considered the Veteran's symptoms which are 
not specifically contemplated by the Rating Schedule, such as 
sleep disturbance, nightmares intrusive thoughts and memories, 
avoidance of trauma-related stimuli, exaggerated startle 
response, flashbacks, feelings of guilt and worthlessness, 
hypervigilance, poor appetite, and decreased energy.  While those 
symptoms certainly contribute to the impairment caused by the 
Veteran's PTSD, they do not show occupational and social 
impairment with reduced reliability and productivity; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; or total occupational and social impairment 
sufficient to warrant an evaluation in excess of 30 percent.  
Mauerhan, 16 Vet. App. 436.  For the foregoing reasons, an 
initial evaluation greater than 30 percent for service-connected 
PTSD is not warranted.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's PTSD is not so unusual 
exceptional in nature as to render the rating for this disorder 
inadequate.  The criteria by which the Veteran's PTSD is 
evaluated specifically contemplate the level of impairment caused 
by that disability.  Id.  As demonstrated by the evidence of 
record, the Veteran's PTSD is manifested by depressed, anxious, 
irritable, euthymic, good, and frustrated mood; normal, broad, 
appropriate, or depressed affect; intrusive memories; nightmares; 
flashbacks; exaggerated startle response; anger outbursts; 
detachment and estrangement from others; social isolation and 
withdrawal; sleep disturbance; limited or good impulse control; 
hypervigilance; irritability; panic attacks; avoidance of trauma-
related stimuli; suicidal and homicidal ideation without plan or 
intent; and feelings of guilt and worthlessness.  The evidence 
also shows that the Veteran had good grooming and hygiene; good 
eye contact; normal speech; fair or intact insight and judgment; 
logical thought process; and good or normal memory.  When 
comparing this with the symptoms contemplated in the Rating 
Schedule, the Board finds that the schedular evaluation regarding 
the Veteran's PTSD is not inadequate.  An evaluation greater than 
30 percent is provided for certain manifestations of PTSD, but 
the medical evidence reflects that those findings are not present 
in this case.  Therefore, the schedular evaluation is adequate 
and no referral is required. 

After review of the evidence of record, there is no evidence of 
record that would warrant a rating in excess of 30 percent for 
the Veteran's service-connected PTSD at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); 
see also Fenderson, 12 Vet. App. at 126.  While there have been 
day-to-day fluctuations in the manifestations of the Veteran's 
service-connected PTSD, as evidenced by the improvement occurring 
with medication increases, the evidence shows no distinct periods 
of time since service connection became effective, during which 
the Veteran's PTSD has varied to such an extent that a rating 
greater or less than 30 percent would be warranted.  Cf. 38 
C.F.R. § 3.344 (2010) (VA will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Veteran 
testified that he had a difficult time keeping a job, noting that 
he had close to 150 jobs in the prior 40 years and that the 
longest he held a job was 3 years.  However, the Veteran has not 
contended, and the evidence does not show, that the Veteran is 
unemployable as a result of his service-connected PTSD.  In fact, 
the October 2008 VA examiner reported that the Veteran's PTSD 
symptoms "were not reported to affect his work life" and that 
the Veteran's PTSD did not cause total occupational and social 
impairment.  On numerous occasions, the Veteran explained that he 
was not working, that he stopped working due to a back injury, 
and that he was receiving SSA disability benefits for his back 
disability.  In addition, during the October 2008 VA examination, 
the Veteran reported that he tended to move often among 
activities, including business pursuits, but that it was 
difficult for him to relate this to his military traumas.  
Accordingly, as the Veteran does not contend, and the evidence 
does not show, that the Veteran is unemployable as a result of 
his service-connected PTSD, the Board concludes that the issue of 
entitlement to a TDIU has not been raised.  Id. 


ORDER

An initial evaluation of 30 percent, but no more, for the 
Veteran's service-connected PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


